Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 07/29/2022. Applicant amended claims 1, 4, 6, 9 and 11-12. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.




Response to arguments
2. 	Applicant's arguments filed on 07/29/2022 have been fully considered but they are not persuasive and also the claims submitted on 07/29/2022 are moot and rejected in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0164411 A1) in view of Chang et al. (U.S. Pub. No. 2012/0176105 A1).

Regarding claim 1, Chen et al. (e.g. see Figs. 1-17) discloses “A DC-DC converter  (e.g. see Figs.4-8) comprising: a first switch (e.g. Fig. 5, see SA); a second switch (e.g. Fig. 5, see SC) connected to the first switch (SA); a mode selecting circuit configured to select a converting mode (e.g. Figs. 5-8, see 501, Vin and 720, also see the abstract and para. 0013-0014 and para. 0039-0043); and a controller configured to generate a first switching control signal (A) for controlling the first switch (SA) based on the converting mode, and a second switching control signal (Vin and C) for controlling the second switch (SC) based on the converting mode (e.g. Figs. 5-8, see Vin, inside 501, 721 and 722, also see the abstract and para. 0013-0014 and para. 0039-0049), wherein in a second converting mode, the first switch (SA) is configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned off state (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Fig. 12 that shows the first switch (SA) being configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned off state ), while the first switch (SA) changes from on to off at least once, or changes from off to on at least once (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Fig. 12 that shows the first switch (SA) being configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned off state, while the first switch (SA) changes from on to off at least once, or changes from off to on at least once)”. Chen et al. does not appear to explicitly disclose that the first switch “comprising a first electrode coupled to an input terminal to which an input voltage is applied” and that the second switch “comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage”. However, Chang et al. shows a first switch “comprising a first electrode coupled to an input terminal to which an input voltage is applied (Chang et al., e.g. see Fig. 2C, also see para. 0005 and para. 0034)”, and a second switch “comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage (Chang et al., e.g. see Fig. 2C, also see para. 0005 and para. 0034)”. Having a first switch comprising a first electrode coupled to an input terminal to which an input voltage is applied and a second switch comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage as taught by Chang et al. in the power converter of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first switch comprising a first electrode coupled to an input terminal to which an input voltage is applied and a second switch comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage as taught by Chang et al. in the power converter of Chen et al. for the purpose of using a well-known alternative converter type and making the circuit more widely usable.

Regarding claim 2, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in a first converting mode, the first switch (SA) is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch (SC) is configured to be repeatedly turned on and off in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 3, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in the second converting mode, the first switch (SA) is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch (SC) is configured to maintain the turned off state in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 4, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the first converting mode to the second converting mode when the input voltage increases (Vin) from below a first reference voltage to be equal to or greater than the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 5, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the first converting mode when the input voltage decreases (Vin) from above a second reference voltage to be less than the second reference voltage, and wherein the second reference voltage has a level different from that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 6, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the DC-DC converter (e.g. see Figs. 4-8) is configured to output the output voltage (Vout) in a current mode of a continuous conduction mode when the converting mode is a first converting mode, and wherein the DC-DC converter is configured to output the output voltage in the current mode of one of a pulse skip mode, a discontinuous conduction mode, and the continuous conduction mode, when the converting mode is the second converting mode (e.g. see Figs. 4-17, also see the abstract and para. 0008-0016 and para. 0039-0050)”.

Regarding claim 7, Chen et al. (e.g. see Figs. 1-17) discloses “further comprising an adaptive loader circuit, wherein the adaptive loader circuit is configured to sequentially change the current mode from the pulse skip mode to the discontinuous conduction mode and from the discontinuous conduction mode to the continuous conduction mode when the converting mode is changed from the second converting mode to the first converting mode and the current mode is the pulse skip mode (e.g. see Figs. 1-8, also see the abstract, para. 0008-0016 and para. 0038-0050 “the present invention may be applied to synchronous two-switch buck regulators, synchronous two-switch boost regulators, non-synchronous single-switch buck regulators and non-synchronous single-switch boost regulators”. Examiner’s note: when the converter operates in a pure buck or pure boost mode, only two switches operate and that would be a non-synchronous mode, and when the converter operates in a buck-boost mode, the four switches operate synchronously. See para. 0038, “When input voltage V.sub.IN is much higher than output voltage V.sub.OUT, the regulator is operated under a pure buck mode with peak-buck current mode control ("peak-buck buck mode"). When input voltage V.sub.IN is much lower than output voltage V.sub.OUT, the regulator is operated under a pure boost mode with peak-boost current mode control ("peak-boost boost mode"). When input voltage V.sub.IN is slightly higher than output voltage V.sub.OUT, the regulator is operated under a buck-boost mode with peak-buck current mode control ("peak-buck buck-boost mode"). When input voltage V.sub.IN is slightly lower than output voltage V.sub.OUT, the regulator is operated under a buck-boost mode with peak-boost current mode control ("peak-boost buck-boost mode")”)”.

Regarding claim 8, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the adaptive loader circuit comprises a third switch (SD), a load resistor (RFB1) connected to the third switch (SD), and a mode detector (e.g. Figs. 5-8, see inside 501, also see 720, 721 and 722) configured to control switching of the third switch, wherein the third switch is configured to be turned on so that the current mode is sequentially changed from the pulse skip mode to the discontinuous conduction mode when the converting mode is changed from the second converting mode to the first converting mode and the current mode is the pulse skip mode, and wherein the third switch is configured to be turned off when the converting mode is the first converting mode (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0008-0016 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 9, Chen et al. (e.g. see Figs. 1-17) discloses “A DC-DC converter (e.g. see Figs.4-8) comprising: a first switch (e.g. Fig. 5, see SA); a second switch (e.g. Fig. 5, see SC) connected to the first switch (SA); a mode selecting circuit configured to select a converting mode (e.g. Figs. 5-8, see 501, Vin and 720, also see the abstract and para. 0013-0014 and para. 0039-0043); and a controller configured to generate a first switching control signal (A) for controlling the first switch (SA) based on the converting mode, and a second switching control signal (Vin and C) for controlling the second switch (SC) based on the converting mode(e.g. Figs. 5-8, see Vin, inside 501, 721 and 722, also see the abstract and para. 0013-0014 and para. 0039-0049), wherein in a third converting mode, the first switch (SA) is configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned on state (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: Since the modes “third converting mode” and “first converting mode” are not specifically defined or have specific limitations. Figs. 13-17 show that first switch SA is repeatedly turned on and off and that second switch SC is maintained turned off  at some point during the cycle), wherein in a second converting mode, the first switch (SA) is configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned off state while the first switch (SA) changes from on to off at least once, or changes from off to on at least once (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Fig. 12 that shows the first switch (SA) being configured to be repeatedly turned on and off, and the second switch (SC) is configured to maintain a turned off state, while the first switch (SA) changes from on to off at least once, or changes from off to on at least once), and wherein in a first converting mode, the first switch (SA) is configured to be repeatedly turned on and off, and the second switch (SC) is configured to be repeatedly turned on and off, such that the second switch (SC) is off whenever the first switch (SA) is on in the first converting mode (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Figs. 13-17 which show that first switch SA is repeatedly turned on and off and that second switch SC is repeatedly turned on and off, also the second switch (SC) is off whenever the first switch (SA) is on)”. Chen et al. does not appear to explicitly disclose that the first switch “comprising a first electrode coupled to an input terminal to which an input voltage is applied” and that the second switch “comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage”. However, Chang et al. shows a first switch “comprising a first electrode coupled to an input terminal to which an input voltage is applied (Chang et al., e.g. see Fig. 2C, also see para. 0005 and para. 0034)”, and a second switch “comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage (Chang et al., e.g. see Fig. 2C, also see para. 0005 and para. 0034)”. Having a first switch comprising a first electrode coupled to an input terminal to which an input voltage is applied and a second switch comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage as taught by Chang et al. in the power converter of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first switch comprising a first electrode coupled to an input terminal to which an input voltage is applied and a second switch comprising a first electrode directly connected to the first electrode of the first switch, and a second electrode directly connected to an output terminal for outputting an output voltage as taught by Chang et al. in the power converter of Chen et al. for the purpose of using a well-known alternative converter type and making the circuit more widely usable.


Regarding claim 10, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in the third converting mode, the first switch (SA) is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch (SC) is configured to maintain the turned on state in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 11, Chen et al. (e.g. see Figs. 1-17) discloses “wherein in the third converting mode, the second switching control signal is the input voltage (Vin) (e.g. Figs. 5-17, see Vin, inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050. Examiner’s note: The input voltage contributes to all the switching signals)”.

Regarding claim 12, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the first converting mode to the second converting mode when the input voltage increases (Vin) from below a first reference voltage to be equal to or greater than the first reference voltage  (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 13, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the first converting mode when the input voltage (Vin) decreases from above a second reference voltage to be less than the second reference voltage, and wherein the second reference voltage has a level different from that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 14, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the third converting mode when the input voltage (Vin) increases from below a third reference voltage to be equal to or greater than the third reference voltage, and wherein the third reference voltage has a level that is greater than that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 15, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the third converting mode to the second converting mode when the input voltage (Vin) decreases from above a fourth reference voltage to be less than the fourth reference voltage, and wherein the fourth reference voltage has a level that is greater than that of a second reference voltage, and is different from that of the third reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.



Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839